                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


WENDY G. CARROLL, Administrator of the )
Estate of Thomas Anthony Carroll, deceased, )
              Plaintiff,                    )
                                            )               JUDGMENT
              v.                            )
                                            )               No. 5:17-CV-357-BR
OAKLEY TRUCKING, INC., and                  )
THAT AUSTIN PITTMAN,                        )
              Defendants.                   )


Decision by Court.

This action was tried in a non-jury trial before the Honorable W. Earl Britt, Senior United States
District Judge, and this Court finds as follows:

IT IS ORDERED, ADJUDGED AND DECREED that Oakley is liable for defendant
Pittman’s negligence. Carroll was not contributorily negligent in the operation of his motorcycle.
The Estate of Tony Carroll have and recover from Thad Pittman and Oakley Trucking, Inc.,
jointly and severally, the amount of $1,551,767.


This Judgment Filed and Entered on December 10, 2018 with service on:

Guy W. Crabtree (via Cm/ECF Notice of Electronic Filing)
Kristina Kathryn Brown (via Cm/ECF Notice of Electronic Filing)
Leonard T. Jernigan, Jr. (via Cm/ECF Notice of Electronic Filing)
James W. Bryan (via Cm/ECF Notice of Electronic Filing)
Jonathan W. Massell (via Cm/ECF Notice of Electronic Filing)


Date: December 10, 2018                            PETER A. MOORE, JR., CLERK


                                                    _____________________________
                                                    Susan K. Edwards, Deputy Clerk
